Exhibit 10.18

FOURTH AMENDMENT

TO

REVENUE INTERESTS ASSIGNMENT AGREEMENT

This FOURTH AMENDMENT TO REVENUE INTERESTS ASSIGNMENT AGREEMENT (this
“Amendment”) is dated as of December 19, 2005, and is entered into by and among
ORTHOVITA, INC., a Pennsylvania corporation (“Orthovita”), VITA SPECIAL PURPOSE
CORP., a Delaware corporation and wholly-owned subsidiary of Orthovita
(“Assignor”), and ROYALTY SECURITIZATION TRUST I, a Delaware statutory trust
(“Assignee”).

RECITALS

A. Orthovita, Assignor and Paul Royalty Fund I (“PRF”) entered into the Revenue
Interests Assignment Agreement, dated as of October 16, 2001, and as amended by
the Amendment to Revenue Interests Assignment Agreement and Stock Purchase
Agreement, dated as of March 22, 2002, the Second Amendment to Revenue Interests
Assignment Agreement, dated as of January 9, 2004, and the Third Amendment to
Revenue Interests Assignment Agreement, dated as of February 1, 2005 (as
amended, modified or supplemented from time to time, the “Assignment
Agreement”).

B. PRF and Royalty Financial Company LLC (“RFC”), an entity of which PRF is the
sole equity holder, entered into the Sale and Contribution Agreement and the
Assignment Agreement (Originator), dated as of December 9, 2004 pursuant to
which PRF sold, transferred, conveyed and assigned to RFC all of its right,
title and interest in and to the Assignment Agreement;

C. RFC and Assignee entered into the Assignment Agreement (Transferor), dated as
of December 9, 2004, pursuant to which RFC sold, transferred, conveyed and
assigned to Assignee (the sole beneficial owner of which is RFC) all of its
right, title and interest in and to the Assignment Agreement.

D. The parties hereto desire to amend the Assignment Agreement, subject to the
terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained and for other valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

Section 1. Definitions. Any capitalized term used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Assignment
Agreement.

Section 2. Amendments to the Assignment Agreement Section 1.01. Section 1.01 of
the Assignment Agreement is hereby amended, effective as of the date this
Amendment becomes effective in accordance with Section 3 hereof, by deleting the
definition of “Advance Payments”



--------------------------------------------------------------------------------

in its entirety and inserting the following new definition of “Advance Payments”
in replacement thereof:

“Advance Payments” shall mean for the calendar year ending December 31, 2003,
the first $1.0 million received by Orthovita in the Fiscal Year 2003 in respect
of annual Net Sales for Fiscal Year 2003 (including payments under License
Agreements and Distribution Agreements); for the calendar year ending
December 31, 2004, the first $1.1 million received by Orthovita in the Fiscal
Year 2004 in respect of annual Net Sales for Fiscal Year 2004 (including
payments under any License Agreements or Distribution Agreements); for the
calendar year ending December 31, 2005, the first $1.6 million received by
Orthovita in the Fiscal Year 2005 in respect of annual Net Sales for Fiscal Year
2005 (including payments under any License Agreements or Distribution
Agreements); for the calendar year ending December 31, 2006, the first $1.75
million received by Orthovita in the Fiscal Year 2006 in respect of annual Net
Sales for Fiscal Year 2006 (including payments under any License Agreements or
Distribution Agreements); and for each subsequent calendar year thereafter
through the year ending December 31, 2016, the first $3.0 million received by
Orthovita in respect of annual Net Sales during the applicable Fiscal Year
(including payments under License Agreements or Distribution Agreements).

Section 3. Condition Precedent. This Amendment shall be effective as of the date
of this Amendment (the “Effective Date”) upon the satisfaction in full of the
following condition precedent: each party hereto shall have executed an original
counterpart of this Amendment and shall have delivered (including by way of
facsimile transmission) the same to the other parties hereto.

Section 4. General Confirmations.

4.01 Continuing Effect. Except as specifically provided herein, the Assignment
Agreement and the other Transaction Documents shall remain in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed in all respects.

 

2



--------------------------------------------------------------------------------

4.02 No Waiver. This Amendment is limited as specified and the execution,
delivery and effectiveness of this Amendment shall not operate as a
modification, acceptance or waiver of any provision of the Assignment Agreement
and the other Transaction Documents, except as specifically set forth herein.

4.03 References. From and after the Effective Date, (i) all references in the
Assignment Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or
words of like import referring to the Assignment Agreement shall mean the
Assignment Agreement as amended hereby and (ii) all references in the Assignment
Agreement, the other Transaction Documents or any other agreement, instrument or
document executed and delivered in connection therewith to “Revenue Interests
Assignment Agreement”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Assignment Agreement shall mean the Assignment Agreement
as amended hereby.

Section 5. Miscellaneous.

5.01 Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without giving
effect to its conflict of laws provisions.

5.02 Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions shall nevertheless be given full force
and effect.

5.03 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

5.04 Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

5.05 Amendments. No provision of this Amendment may be amended, modified,
supplemented or waived except in accordance with Section 8.10(a) of the
Assignment Agreement.

5.06 Binding Effect; Assignment. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and
permitted assigns, subject to the provisions of Section 8.05 of the Assignment
Agreement.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ASSIGNOR:

    VITA SPECIAL PURPOSE CORP.      

By:

 

/s/ Joseph M. Paiva

       

Name:

 

JOSEPH M. PAIVA

       

Title:

 

V.P.

ORTHOVITA:

    ORTHOVITA, INC.      

By:

 

/s/ Antony Koblish

       

Name:

 

ANTONY KOBLISH

       

Title:

 

CEO

ASSIGNEE:

    ROYALTY SECURITIZATION TRUST I      

By:

 

Deutsche Bank Trust Company Delaware,

not in its individual capacity, but solely as Owner Trustee

       

By:

 

/s/ Louis Bodi

         

Name: LOUIS BODI

         

Title:    VICE PRESIDENT

 

ACKNOWLEDGED AND CONSENTED TO:

 

AMBAC ASSURANCE CORPORATION

By:  

/s/ Brian Feit

 

Name: BRIAN FEIT

Title:   VICE PRESIDENT